Case 21-00175   Doc 1   Filed 08/17/21 Entered 08/17/21 11:33:48   Desc Main
                           Document    Page 1 of 8
Case 21-00175   Doc 1   Filed 08/17/21 Entered 08/17/21 11:33:48   Desc Main
                           Document    Page 2 of 8
Case 21-00175   Doc 1   Filed 08/17/21 Entered 08/17/21 11:33:48   Desc Main
                           Document    Page 3 of 8
Case 21-00175   Doc 1   Filed 08/17/21 Entered 08/17/21 11:33:48   Desc Main
                           Document    Page 4 of 8
Case 21-00175   Doc 1   Filed 08/17/21 Entered 08/17/21 11:33:48   Desc Main
                           Document    Page 5 of 8
Case 21-00175   Doc 1   Filed 08/17/21 Entered 08/17/21 11:33:48   Desc Main
                           Document    Page 6 of 8
Case 21-00175   Doc 1   Filed 08/17/21 Entered 08/17/21 11:33:48   Desc Main
                           Document    Page 7 of 8
Case 21-00175   Doc 1   Filed 08/17/21 Entered 08/17/21 11:33:48   Desc Main
                           Document    Page 8 of 8
